Citation Nr: 1730890	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1998 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Board remanded the Veteran's claim for additional development. 

Subsequently, the RO increased the Veteran's disability rating for PTSD from 30 percent to 50 percent as of the date of the increased rating claim.  This rating does not represent the maximum disability rating assignable for this disability, and the Veteran has not indicated that the current rating is the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating for PTSD remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative submitted a brief in August 2014 that stated the most recent VA psychiatric examination of the Veteran in May 2012 is inadequate to properly assess his PTSD.  Thereafter, the Board remanded the claim in June 2016 to afford the Veteran another VA examination to assess the severity of his PTSD.  The RO scheduled the Veteran for a VA examination in March 2017; however, he did not attend the examination.  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination, action in accordance with this section shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b). 

In this case, the Board finds good cause for the Veteran's failure to report for the examination.  In this regard, the record reflects that the Veteran's representative provided an updated address for the Veteran in May 2017.  Given the proximity in time to the scheduling of the VA examination, it seems likely that the Veteran moved prior to receiving notification of the March 2017 VA examination as there was earlier returned mail.   Given the foregoing, the Veteran should be afforded a VA examination.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated from March 2017.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's PTSD should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's PTSD, to include any impact on occupational and social functioning.

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

